Citation Nr: 1116869	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-29 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for epithelial hyperplasia of the tongue.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from April 2001 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for candida of the tongue, and assigned a noncompensable evaluation for it, effective September 23, 2006.  The Veteran disagreed with the assigned rating.  Based on the receipt of additional evidence, including the report of a VA examination, the RO, by rating action dated July 2009, recharacterized the service-connected disability as epithelial hyperplasia of the tongue, and assigned a 10 percent evaluation, effective September 23, 2006.

The Board notes the statement of the case also addressed the Veteran's claim for an increased rating for deviated septum.  However, since the Veteran failed to submit a substantive appeal regarding this matter, this determination is limited to the issue set forth on the preceding page.

Additional evidence was received at the Board in August 2010.  In March 2011, the Veteran submitted a waiver to allow the Board to consider this evidence without review by the RO.


FINDING OF FACT

The Veteran's tongue lesions are very small and do not result in speech impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for epithelial hyperplasia of the tongue have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7202, 7803, 7804, 7805, 7820 (as in effect prior to October 23, 2008 as appropriate) (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a September 2007 letter, issued prior to the rating decision on appeal, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for epithelial hyperplasia of the tongue.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, and VA examination reports.  

As discussed above, the appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) will be rated as disfigurement of the head, face, or neck (DC 7800), scars DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.

A 10 percent evaluation may be for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Note (1) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Superficial scars that are painful on examination merit a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (1) A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Scars may also be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Board notes that the criteria for rating scars were further revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").

A 100 percent evaluation may be assigned for loss of whole or part of tongue with inability to communicate by speech.  With loss of one-half or more, a 60 percent evaluation may be assigned.  A 30 percent evaluation is assignable with marked speech impairment.  38 C.F.R. § 4.114, Diagnostic Code 7202 (2010).

The Veteran asserts a higher rating is warranted for epithelial hyperplasia of the tongue.  He argues his tongue is painful during flare-ups.  He reports he used medication for more than one year.  

A private physician wrote in 2006 that the Veteran had focal epithelial hyperplasia.  Medication was prescribed.

When he was examined by the VA in October 2007, the Veteran related rashes appear on his tongue when he is stressed.  He acknowledged it was not painful, but stated it was uncomfortable.  He denied any speech impairment.  An examination revealed a patch of candida on the right border of the tongue distally.  No other warts were appreciated in the mouth or tongue.  The pertinent diagnosis was candida of the tongue or thrush.

The Veteran was again examined by the VA in June 2009.  He claimed the lesions occur about once a month and last for a week.  They were usually on the sides and tip of the tongue.  He described them as painful and indicated they burned.  He maintained when the lesions were active, he was not able to eat spicy foods or anything acidic.  He claimed it affected his eating and speech.  On examination, the tongue was not disfigured.  There was a very tiny, like a pen tip, scar on the tip of the tongue.  On the left lateral side, there was a pea-sized ulceration of the tongue.  These were not white and appeared reddish.  The diagnosis was epithelial hyperplasia of the tongue.  It was noted that no candida was found.  The examiner commented that the Veteran had not been treated with systemic corticosteroids.

Another VA examination in June 2009 revealed the Veteran complained of pain in the mouth, especially the tongue.  He noted occasional white patches on the tongue.  An examination showed areas of denuded mucosa on the tip and lateral aspects of the tongue.  No white patches were seen.  The diagnosis was possible oral moniliatus.

The Veteran was seen in a VA outpatient treatment clinic in November 2009.  He related he gets something on his tongue, and it was occurring every other week.  An examination revealed the tongue had denuded areas.  There were erythematous borders anteriorly and on the sides.  He was seen later that day for the tongue lesions.  He described flare-ups about every couple of months, lasting about one week.  These episodes were associated with burning pain.  The Veteran denied dysphagia or voice change.  An examination disclosed three reddish raised lesions at the tip of the tongue.  They were 2-3 millimeters in size.  The assessment was likely aphthous stomatitis.

The Board points out the Veteran is currently receiving the maximum evaluation for his tongue disability.  The October 2007 VA examination showed the Veteran denied the lesions were painful, and it was specifically noted there was no speech impairment.  The most recent VA examination documented the scar was very small.  Although the Veteran claimed at the June 2009 VA examination that the lesions affected his speech, there was no dysphagia or voice change.  Thus, the Board finds that an evaluation under Diagnostic Code 7202 is not appropriate in this case as marked speech impairment has not been demonstrated.  

The Board concludes the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his tongue lesions.  In sum, the findings required for a higher rating have not been shown.

The Board has also considered whether the Veteran's service-connected epithelial hyperplasia of the tongue presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for epithelial hyperplasia of the tongue is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


